Title: To Thomas Jefferson from John Sullivan, 4 March 1786
From: Sullivan, John
To: Jefferson, Thomas



Sir
Portsmouth March 4th 1786

I have the honor to inclose to your Excellencey some Letters to persons in France which beg you will take the trouble to forward. This Country affords at present nothing that could give your Excellency pleasure to have a relation of. The Scarcity of Cash is universal and is in this Northern part more severely felt on Account of an Act intituled an Act to regulate Navigation and Commerce. This Act doubtless you have seen. Massachusetts have repealed it in part, but our state still holds it, though every effort of mine has been used to obtain a repeal. It was a blow aimed at Britain but wounds us and our friends. I beg your Excellencey will write me your opinion upon it.
The Articles I procured for your Excellencey are yet by me as I found you accepted an appointment and sailed for Europe and I expected that it might be as well to Let them rest unless you expected them sent by Mr. House to you in France which I can as easily do from this port as to send them to Philadelphia. I beg you will give your orders on this head and that you will be so obliging as to direct me where to write your Excellency when opportunity presents.
I have the honor to be with the highest esteem Your Excellenceys most obedient & very humble servant,

Jno. Sullivan

